Exhibit 10.9

EIGHTH LEASE MODIFICATION AGREEMENT

AGREEMENT made as of May 25, 2006, by and between 250 WEST 57TH ST. ASSOCIATES
L.L.C., a limited liability company having its office at 60 East 42nd Street,
New York, New York (hereinafter called “Landlord”); and FISK BUILDING ASSOCIATES
L.L.C., a limited liability company having its office at 60 East 42nd Street,
New York, New York (hereinafter called “Tenant”).

W I T N E S S E T H :

WHEREAS, on September 30, 1953 a net lease covering the entire premises known as
the Fisk Building, located at 250 West 57th Street, New York, New York (the
“Building”), was made between Landlord’s predecessor , partnership known as 250
West 57th St. Associates and Tenant’s predecessor, a partnership known as Fisk
Building Associates, which lease was assigned on May 1, 1954 by said predecessor
to Tenant (also formerly known as Fisk Building Associates); and

WHEREAS, said lease was modified by Modification Agreement dated June 12, 1961,
by Second Modification Agreement dated June 10, 1965, by Third Lease
Modification Agreement dated as of May 1, 1975, by Fourth Lease Modification
Agreement dated November 12, 1985, by Fifth Lease Modification Agreement dated
as of September 1, 1999, by Sixth Lease Modification Agreement dated as of
November 17, 2000 and by Seventh Lease Modification Agreement dated as of
December 28, 2004 (which lease, as so modified, is hereinafter called the
“Lease”); and

WHEREAS, a modernization program had been undertaken to maintain the competitive
position of the Building for which funds were borrowed by Landlord and made
available to Tenant; and

WHEREAS, additional enhancements to the Building are deemed necessary to
maintain such competitive position; and

WHEREAS, Landlord is willing to make funds available for such enhanced program,
provided that Basic Rent (as hereinafter defined) is increased as hereinafter
provided, and Tenant is willing to apply the funds as agent for Landlord toward
the cost of such program.

NOW, THEREFORE, in consideration of the sum of Ten ($10.00) Dollars, the mutual
promises and covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be bound, hereby agree as follows:

1. Landlord and Tenant agree that improvements substantially as shown on Exhibit
A to the Sixth Lease Modification Agreement and Exhibit A to the Seventh Lease
Modification Agreement have been undertaken, The additional enhancements
referred to in the recital above, as shown on Schedule A attached hereto and
made a part hereof, constitute the enhanced modernization program referred to
herein and shall be substantially made to the demised premises. All work
performed by Tenant in furtherance of such modernization program shall be done
as agent for Landlord and for the account of Landlord, and when completed, shall
become the property of Landlord. All net proceeds of any loan(s) obtained in
connection with such modernization program shall be turned over by Landlord to
Tenant and applied to pay the costs of such program.



--------------------------------------------------------------------------------

2. A. There is hereby added to fixed payments of Basic Rent payable under
Paragraph 2(A) the amount of the installments of debt service (except any
balloon payment at maturity) payable under any Permitted Mortgage.

B. Paragraph 13 of the Lease shall be deleted and restated in its entirety as
follows:

“13. Tenant agrees that its rights hereunder are subordinate to (i) the
$30,5000,000 consolidated mortgage presently encumbering the demised premises
plus refinancing costs in connection therewith and (ii) up to an aggregate of
$33,400,000 of principal secured any future mortgages (whether having a first or
subordinate lien priority) placed on the demised premises by Landlord plus
refinancing costs in connection with such future mortgages, provided that
(a) such new mortgages are made by an institutional lender on a non-recourse
basis and (b) the proceeds of any increase in the principal amount of the
loan(s) secured by such new mortgage(s) are used to refinance the then existing
mortgage(s) on the demised premises and/or in connection with the demised
premises (each mortgage to which Tenant’s rights hereunder are subordinate is
hereinafter a “Permitted Mortgage”). Tenant agrees to execute, upon demand, any
documents required to evidence such subordination. Tenant further agrees that it
will not do or suffer to be done any act upon the demised premises which will
violate any of the terms of any Permitted Mortgage or the obligations secured
thereby.”

3. Paragraph 29 of the Lease shall be deleted and restated in its entirety as
follows:

“29. For the purpose of this Paragraph 29, the term “Mortgage” shall mean
(i) any fee mortgage encumbering the demised premises on the date hereof and
(ii) any Permitted Mortgage to which the Lease is subordinate under the
provisions of Paragraph 13 of this Lease, and the term ‘refinancing’ shall
include any consolidation, modification, renewal, extension or replacement of
any Mortgage. In the event that there shall be one or more refinancings of any
Mortgage, the annual Basic Rent will be in an amount equal to the sum of
TWENTY-EIGHT THOUSAND DOLLARS ($28,000.00) plus an amount equal to the
installment payments for interest and/or amortization (not including any balloon
principal payment due at maturity) required annually under any such Mortgage
immediately subsequent to refinancing.”

 

2



--------------------------------------------------------------------------------

4. Except as herein modified, the Lease shall remain in full force and effect,
and the parties hereby ratify and confirm all of the other terms, covenants and
conditions thereof.

5. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, successors and assigns.

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
day and year first above written.

 

Landlord:

 

250 WEST 57TH ST. ASSOCIATES L.L.C.

By:   /s/ Peter L. Malkin           Peter L. Malkin, Member By:   /s/ Anthony E.
Malkin   Anthony E. Malkin, Member

Tenant:

 

FISK BUILDING ASSOCIATES L.L.C.

By   /s/ Peter L. Malkin   Peter L. Malkin, Member

 

3



--------------------------------------------------------------------------------

Schedule A

Fisk Building-250 West 57th Street

Property Improvement Schedule

 

4



--------------------------------------------------------------------------------

STATE OF NEW YORK    )    ) ss.: COUNTY OF NEW YORK    )

On the 25th day of May in the year 2006 before me, the undersigned, a Notary
Public in and said State, personally appeared Peter L. Malkin, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacities, and that by his signature on the
instrument, the individuals, or the persons upon behalf of which the individual
acted, executed the instrument.

 

/s/ Judy H. Love        

Notary Public

 

Judy H. Love

Notary Public, State of New York

No. 01LO4xxxxxx

Qualified in Queens County

Commission Expires 11/17/

 

STATE OF NEW YORK    )    ) ss.: COUNTY OF NEW YORK    )

On the 25th day of May in the year 2006 before me, the undersigned, a Notary
Public in and said State, personally appeared Anthony E. Malkin, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

/s/ Beatrice E. Branson        

Notary Public

 

Beatrice E. Branson

Notary Public, State of New York

No. 01BR6xxxxxx

Qualified in New York County

Commission Expires April 12, 2008

 

5